 


109 HR 6208 IH: American Competitiveness and Adjustment Act
U.S. House of Representatives
2006-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 6208 
IN THE HOUSE OF REPRESENTATIVES 
 
September 27, 2006 
Mr. English of Pennsylvania introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To amend the Trade Act of 1974 to make certain modifications to the trade adjustment assistance program. 
 
 
1.Short titleThis Act may be cited as the American Competitiveness and Adjustment Act. 
Trade Adjustment Assistance 
101.Calculation of separation tolled during litigationSection 233 of the Trade Act of 1974 (19 U.S.C. 2293) is amended by adding at the end the following: 
 
(h)Special rule for calculating separationNotwithstanding any other provision of this chapter, any period during which a judicial or administrative appeal is pending with respect to the denial by the Secretary of a petition under section 223 shall not be counted for purposes of calculating the period of separation under subsection (a)(2), and an adversely affected worker that would otherwise be entitled to a trade readjustment allowance shall not be denied such allowance because of such appeal. . 
102.Revision of eligibility criteria 
(a)Downstream workersSection 222(c)(3) of the Trade Act of 1974 (19 (U.S.C. 2272(c)(3)) is amended by striking , if the certification of eligibility and all that follows through the end and inserting a period. 
(b)Shifts in productionSection 222(a)(2)(B) of the Trade Act of 1974 (19 (U.S.C. 2272(a)(2)(B)) is amended to read as follows: 
 
(B)there has been a shift in production by such workers’ firm or subdivision to a foreign country of articles like or directly competitive with articles which are produced by such firm or subdivision. . 
103.Health care tax credit 
(a)Removal of training requirementSection 35(c)(2) of the Internal Revenue Act of 1986 (26 U.S.C. 35(c)(2)) is amended by striking subsection (a)(3)(B) and inserting subsections (a)(3)(B) and (a)(5). 
(b)Presumptive eligibility for petitioners for trade adjustment assistance 
(1)In generalSection 35(c) of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph: 
 
(5)Presumptive status as a TAA recipientThe term eligible individual shall include any individual who is covered by a petition filed with the Secretary of Labor under section 221 of the Trade Act of 1974. This paragraph shall apply to any individual only with respect to months which— 
(A)end after the date that such petition is so filed, and 
(B)begin before the earlier of— 
(i)the 90th day after the date of filing of such petition, or 
(ii)the date on which the Secretary of Labor makes a final determination with respect to such petition. . 
(2)Conforming amendments 
(A)Paragraph (1) of section 7527(d) of such Code is amended by striking or an eligible alternative TAA recipient (as defined in section 35(c)(3)) and inserting , an eligible alternative TAA recipient (as defined in section 35(c)(3)), or an individual who is an eligible individual by reason of section 35(c)(5). 
(B)Section 173(f)(4) of the Workforce Investment Act of 1998 (29 U.S.C. 2918(f)(4)) is amended— 
(i)in subparagraph (B), by striking and at the end; 
(ii)in subparagraph (C), by striking the period and inserting , and ; and 
(iii)by inserting after subparagraph (C), the following new subparagraph: 
 
(D)an individual who is an eligible individual by reason of section 35(c)(5) of the Internal Revenue Code of 1986. . 
(c)Clarification of 3-month creditable coverage requirement 
(1)In generalClause (i) of section 35(e)(2)(B) of the Internal Revenue Code of 1986 is amended by inserting (prior to the employment separation necessary to attain the status of an eligible individual) after 9801(c). 
(2)Conforming amendmentSection 173(f)(2)(B)(ii)(I) of the Workforce Investment Act of 1998 (29 U.S.C. 2918(f)(2)(B)(ii)(I)) is amended by inserting (prior to the employment separation necessary to attain the status of an eligible individual) after 1986. 
(d)Increase in tax creditSection 35(a) of the Internal Revenue Code of 1986 is amended by striking 65 percent and inserting 75 percent. 
(e)Effective dateThe amendments made by this section shall apply to months beginning after the date of the enactment of this Act in taxable years ending after that date. 
104.Alternative trade adjustment assistance 
(a)Eligibility of all workers; lower age requirementSection 246(a)(3) of the Trade Act of 1974 (19 U.S.C. 2318(a)(3)) is amended to read as follows: 
 
(3)EligibilityA worker in a group that the Secretary has certified as eligible to apply for adjustment assistance under section 223 may elect to receive benefits under the alternative trade adjustment assistance program if the worker— 
(A)obtains reemployment not more than 26 weeks after the date of separation from the adversely affected employment; 
(B)is at least 40 years of age; 
(C)earns not more than $50,000 a year in wages from reemployment; 
(D)is employed on a full-time basis as defined by State law in the State in which the worker is employed; and 
(E)does not return to the employment from which the worker was separated. . 
(b)Conforming amendments 
(1)Subparagraphs (A) and (B) of section 246(a)(2) of the Trade Act of 1974 (19 U.S.C. 2318(a)(2)) are amended by striking paragraph (3)(B) and inserting paragraph (3) each place it appears. 
(2)Section 246(b)(2) of that Act is amended by striking subsection (a)(3)(B) and inserting subsection (a)(3). 
(3)Section 35(c)(3)(A) of the Internal Revenue Code of 1986 is amended by striking 246(a)(3)(B) and inserting 246(a)(3). 
105.Training funds 
(a)Funding for trainingSection 236(a) of the Trade Act of 1974 (19 U.S.C. 2296(a)) is amended— 
(1)in paragraph (1), by striking Upon such approval and all that follows to the end; and 
(2)by amending paragraph (2) to read as follows: 
 
(2)(A)Upon approval of a training program under paragraph (l), and subject to the limitations imposed by this section, an adversely affected worker covered by a certification issued under section 223 shall be eligible to have payment of the costs of that training, including any costs of an approved training program incurred by a worker before a certification was issued under section 223, made on behalf of the worker by the Secretary directly or through a voucher system. 
(B)Not later than 6 months after the date of enactment of the American Competitiveness and Adjustment Act, the Secretary shall develop and submit to Congress for approval a formula that provides workers with an individual entitlement for training costs to be administered pursuant to sections 239 and 240. The formula shall take into account— 
(i)the number of workers enrolled in trade adjustment assistance; 
(ii)the duration of the assistance; 
(iii)the anticipated training costs for workers; and 
(iv)any other factors the Secretary deems appropriate. 
(C)Until such time as Congress approves the formula, the total amount of payments that may be made under subparagraph (A) for any fiscal year shall not exceed 50 percent of the amount of trade readjustment allowances paid to workers during that fiscal year. . 
(b)Modification of enrollment deadlinesSection 231(a)(5)(A)(ii) of the Trade Act of 1974 (19 U.S.C. 2291(a)(5)(A)(ii)) is amended— 
(1)in subclause (I), by striking 16th week and inserting 32nd week; and 
(2)in subclause (II), by striking 8th week and inserting 16th week. 
(c)Approved training programsSection 236(a)(5) of the Trade Act of 1974 (19 U.S.C. 2296(a)(5)) is amended— 
(1)by striking and at the end of subparagraph (E); 
(2)by redesignating subparagraph (F) as subparagraph (G); and 
(3)by inserting after subparagraph (E) the following: 
 
(F)entrepreneurial training; and . 
106.Effective dateExcept as provided in section 103(e), the amendments made by this title take effect on the date that is 60 days after the date of the enactment of this Act and apply to petitions filed or recertified on or after that effective date. 
IIData Collection 
201.Data collection; study; information to workers 
(a)Data collection; evaluationsSubchapter C of chapter 2 of title II of the Trade Act of 1974 is amended by inserting after section 249 the following new section: 
 
250.Data collection; evaluations; reports 
(a)Data collectionThe Secretary shall, pursuant to regulations prescribed by the Secretary, collect any data necessary to meet the requirements of this chapter. 
(b)Performance evaluationsThe Secretary shall establish an effective performance measuring system to evaluate the following: 
(1)Program performanceA comparison of the trade adjustment assistance program before and after the effective date of the Trade Adjustment Assistance Reform Act of 2002 with respect to— 
(A)the number of workers certified and the number of workers actually participating in the trade adjustment assistance program; 
(B)the time for processing petitions; 
(C)the number of training waivers granted; 
(D)the coordination of programs under this chapter with programs under the Workforce Investment Act of 1998 (29 U.S.C. 2801 et seq.); 
(E)the effectiveness of individual training providers in providing appropriate information and training; 
(F)the extent to which States have designed and implemented health care coverage options under title II of the Trade Act of 2002, including any difficulties States have encountered in carrying out the provisions of title II; 
(G)how Federal, State, and local officials are implementing the trade adjustment assistance program to ensure that all eligible individuals receive benefits, including providing outreach, rapid response, and other activities; and 
(H)any other data necessary to evaluate how individual States are implementing the requirements of this chapter. 
(2)Program participationThe effectiveness of the program relating to— 
(A)the number of workers receiving benefits and the type of benefits being received both before and after the effective date of the Trade Adjustment Assistance Reform Act of 2002; 
(B)the number of workers enrolled in, and the duration of, training by major types of training both before and after the effective date of the Trade Adjustment Assistance Reform Act of 2002; 
(C)earnings history of workers that reflects wages before separation and wages in any job obtained after receiving benefits under this Act; 
(D)reemployment rates and sectors in which dislocated workers have been employed; 
(E)the cause of dislocation identified in each petition that resulted in a certification under this chapter; and 
(F)the number of petitions filed and workers certified in each congressional district of the United States. 
(c)State participationThe Secretary shall ensure, to the extent practicable, through oversight and effective internal control measures the following: 
(1)State participationParticipation by each State in the performance measurement system established under subsection (b) and shall provide incentives for States to supplement employment and wage data obtained through the use of unemployment insurance wage records. 
(2)MonitoringMonitoring by each State of internal control measures with respect to performance measurement data collected by each State. 
(3)ResponseThe quality and speed of the rapid response provided by each State under section 134(a)(2)(A) of the Workforce Investment Act of 1998 (29 U.S.C. 2864(a)(2)(A)). 
(d)Reports 
(1)Reports by the Secretary 
(A)Initial reportNot later than 6 months after the date of enactment of the American Competitiveness and Adjustment Act, the Secretary shall submit to the Committee on Finance of the Senate and the Committee on Ways and Means of the House of Representatives a report that— 
(i)describes the performance measurement system established under subsection (b); 
(ii)includes analysis of data collected through the system established under subsection (b); and 
(iii)provides recommendations for program improvements. 
(B)Annual reportNot later than 1 year after the date the report is submitted under subparagraph (A), and annually thereafter, the Secretary shall submit to the Committee on Finance of the Senate and the Committee on Ways and Means of the House of Representatives and release to the public a report that includes the information collected under clause (ii) of subparagraph (A). 
(2)State reportsPursuant to regulations prescribed by the Secretary, each State shall submit to the Secretary a report that details its participation in the programs established under this chapter, and that contains the data necessary to allow the Secretary to submit the report required under paragraph (1). 
(3)PublicationThe Secretary shall make available to each State, to Congress, and to the public, the data gathered and evaluated through the performance measurement system established under subsection (b). . 
(b)Conforming amendments 
(1)CoordinationSection 281 of the Trade Act of 1974 (19 U.S.C. 2392) is amended by striking Departments of Labor and Commerce and inserting Departments of Labor, Commerce, and Agriculture. 
(2)Trade monitoring systemSection 282 of the Trade Act of 1974 (19 U.S.C. 2393) is amended by striking The Secretary of Commerce and the Secretary of Labor and inserting The Secretaries of Commerce, Labor, and Agriculture. 
(3)Table of contentsThe table of contents for title II of the Trade Act of 1974 is amended by inserting after the item relating to section 249 the following new item: 
 
 
Sec. 250. Data collection; evaluations; reports.  . 
202.Determinations by the Secretary of LaborSection 223(c) of the Trade Act of 1974 (19 U.S.C. 2273(c)) is amended to read as follows: 
 
(c)Publication of determinationsUpon reaching a determination on a petition, the Secretary shall— 
(1)promptly publish a summary of the determination in the Federal Register, together with the Secretary’s reasons for making such determination; and 
(2)make the full text of the determination available to the public on the Internet website of the Department of Labor, with full-text searchability. . 
203.Effective dateThe amendments made by this title take effect on the date that is 60 days after the date of the enactment of this Act. 
IIIIndustry-wide Certifications 
301.NotificationSection 224 of the Trade Act of 1974 (19 U.S.C. 2274) is amended to read as follows: 
 
224.Notifications regarding affirmative determinations and safeguards 
(a)Notifications regarding chapter 1 investigations and determinationsWhenever the International Trade Commission (in this chapter referred to as the Commission) makes a report under section 202(f) containing an affirmative finding regarding serious injury, or the threat thereof, to a domestic industry, the Commission shall immediately— 
(1)notify the Secretary of Labor of that finding; and 
(2)in the case of a finding with respect to an agricultural commodity, as defined in section 291, notify the Secretary of Agriculture of that finding. 
(b)Notification regarding bilateral safeguardsThe Commission shall immediately notify the Secretary of Labor and, in an investigation with respect to an agricultural commodity, the Secretary of Agriculture, whenever the Commission makes an affirmative determination pursuant to one of the following provisions: 
(1)Section 421 of the Trade Act of 1974 (19 U.S.C. 2451). 
(2)Section 312 of the Dominican Republic-Central America-United States Free Trade Agreement Implementation Act (19 U.S.C. 3805 note). 
(3)Section 312 of the United States-Oman Free Trade Agreement Implementation Act (19 U.S.C. 3805 note). 
(4)Section 312 of the United States-Australia Free Trade Agreement Implementation Act (19 U.S.C. 3805 note). 
(5)Section 312 of the United States-Morocco Free Trade Agreement Implementation Act (19 U.S.C. 3805 note). 
(6)Section 312 of the United States-Singapore Free Trade Agreement Implementation Act (19 U.S.C. 3805 note). 
(7)Section 312 of the United States-Chile Free Trade Agreement Implementation Act (19 U.S.C. 3805 note). 
(8)Section 302(b) of the North American Free Trade Agreement Implementation Act (19 U.S.C. 3352(b)). 
(9)Section 212 of the United States-Jordan Free Trade Agreement Implementation Act (19 U.S.C. 2112). 
(10)A comparable provision in any other legislation implementing a free trade agreement between the United States and one or more other countries. 
(c)Agricultural safeguardsThe Commissioner of Customs shall immediately notify the Secretary of Labor and, in the case of an agricultural commodity, the Secretary of Agriculture, whenever the Commissioner of Customs assesses additional duties on a product pursuant to one of the following provisions: 
(1)Section 202 of the Dominican Republic-Central America-United States Free Trade Agreement Implementation Act (19 U.S.C. 3805 note). 
(2)Section 202 of the United States-Australia Free Trade Agreement Implementation Act (19 U.S.C. 3805 note). 
(3)Section 202 of the United States-Morocco Free Trade Agreement Implementation Act (19 U.S.C. 3805 note). 
(4)Section 201(c) of the United States-Chile Free Trade Agreement Implementation Act (19 U.S.C. 3805 note). 
(5)Section 309 of the North American Free Trade Agreement Implementation Act (19 U.S.C. 3358). 
(6)Section 301(a) of the United States-Canada Free Trade Agreement Implementation Act of 1988 (19 U.S.C. 2112 note). 
(7)Section 404 of the United States-Israel Free Trade Agreement Implementation Act (19 U.S.C. 2112 note). 
(8)A comparable provision in any other legislation implementing a free trade agreement between the United States and one or more other countries. 
(d)Textile safeguardsThe President shall immediately notify the Secretary of Labor whenever the President makes a positive determination pursuant to one of the following provisions: 
(1)Section 322 of the Dominican Republic-Central America-United States Free Trade Agreement Implementation Act (19 U.S.C. 3805 note). 
(2)Section 322 of the United States-Oman Free Trade Agreement Implementation Act (19 U.S.C. 3805 note). 
(3)Section 322 of the United States-Australia Free Trade Agreement Implementation Act (19 U.S.C. 3805 note). 
(4)Section 322 of the United States-Morocco Free Trade Agreement Implementation Act (19 U.S.C. 3805 note). 
(5)Section 322 of the United States-Chile Free Trade Agreement Implementation Act (19 U.S.C. 3805 note). 
(6)Section 322 of the United States-Singapore Free Trade Agreement Implementation Act (19 U.S.C. 3805 note). 
(7)A comparable provision in any other legislation implementing a free trade agreement between the United States and one or more other countries. 
(e)Antidumping and countervailing dutiesWhenever the Commission makes a final affirmative determination pursuant to section 705 or section 735 of the Tariff Act of 1930 (19 U.S.C. 1671d or 1673d), the Commission shall immediately notify the Secretary of Labor and, in the case of an agricultural commodity, the Secretary of Agriculture, of that determination. . 
302.Other methods of requesting investigationSection 221 of the Trade Act of 1974 (19 U.S.C. 2271) is amended— 
(1)by adding at the end the following: 
 
(c)Other methods of initiating a petitionUpon the request of the President or the United States Trade Representative, or the resolution of either the Committee on Ways and Means of the House of Representatives or the Committee on Finance of the Senate, the Secretary shall promptly initiate an investigation under this chapter to determine the eligibility for adjustment assistance of— 
(1)a group of workers (which may include workers from more than one facility or employer); or 
(2)all workers in an occupation as that occupation is defined in the Bureau of Labor Statistics Standard Occupational Classification System. ; 
(2)in subsection (a)(2), by inserting or a request or resolution filed under subsection (c), after paragraph (1),; and 
(3)in subsection (a)(3), by inserting , request, or resolution after petition each place it appears. 
303.Industry-Wide determinationSection 223 of the Trade Act of 1974 (19 U.S.C. 2273) is amended by adding at the end the following: 
 
(e)Investigation regarding Industry-Wide certificationIf the Secretary receives a request or a resolution under section 221(c) on behalf of workers in a domestic industry or occupation (described in section 221(c)(2)) or receives 3 or more petitions under section 221(a) within a 180-day period on behalf of groups of workers in a domestic industry or occupation, the Secretary shall make an industry-wide determination under subsection (a) of this section with respect to the domestic industry or occupation in which the workers are or were employed. If the Secretary does not make certification under the preceding sentence, the Secretary shall make a determination of eligibility under subsection (a) with respect to each group of workers in that domestic industry or occupation from which a petition was received. . 
304.Coordination with other trade provisions 
(a)Industry-Wide certification based on global safeguards 
(1)Recommendations by itc 
(A)Section 202(e)(2)(D) of the Trade Act of 1974 (19 U.S.C. 2252(e)(2)(D)) is amended by striking , including the provision of trade adjustment assistance under chapter 2. 
(B)Section 203(a)(3)(D) of the Trade Act of 1974 (19 U.S.C. 2253(a)(3)(D)) is amended by striking , including the provision of trade adjustment assistance under chapter 2. 
(2)Assistance for workersSection 203(a)(1)(A) of the Trade Act of 1974 (19 U.S.C. 2253(a)(1)(A)) is amended to read as follows: 
 
(1)(A)After receiving a report under section 202(f) containing an affirmative finding regarding serious injury, or the threat thereof, to a domestic industry— 
(i)the President shall take all appropriate and feasible action within his power; and 
(ii)(I)the Secretary of Labor shall certify as eligible to apply for adjustment assistance under section 223 workers employed in the domestic industry defined by the Commission if such workers become totally or partially separated, or are threatened to become totally or partially separated, not earlier than 1 year before, or not later than 1 year after, the date on which the Commission made its report to the President under section 202(f); and 
(II)in the case of a finding with respect to an agricultural commodity as defined in section 291, the Secretary of Agriculture shall certify as eligible to apply for adjustment assistance under section 293 agricultural commodity producers employed in the domestic production of the agricultural commodity that is the subject of the finding during the most recent marketing year. . 
(b)Industry-Wide certification based on bilateral safeguard provisions or antidumping or countervailing duty orders 
(1)In generalSubchapter A of chapter 2 of title II of the Trade Act of 1974 (19 U.S.C. 2271 et seq.) is amended by inserting after section 224 the following new section: 
 
224A.Industry-Wide certification when bilateral safeguard provisions invoked or antidumping or countervailing duties imposed 
(a)Mandatory certificationNot later than 10 days after the date on which the Secretary of Labor receives a notification with respect to the imposition of a trade remedy, safeguard determination, or antidumping or countervailing duty determination under section 224 (a), (b), (c), (d), or (e), the Secretary shall certify as eligible for trade adjustment assistance under section 223(a) workers employed in the domestic production of the article that is the subject of the trade remedy, safeguard determination, or antidumping or countervailing duty determination, as the case may be, if such workers become totally or partially separated, or are threatened to become totally or partially separated, not more than 1 year before or not more than 1 year after the applicable date. 
(b)Applicable dateIn this section, the term applicable date means— 
(1)the date on which the affirmative or positive determination or finding is made in the case of a notification under section 224 (a), (b), or (d); 
(2)the date on which a final determination is made in the case of a notification under section 224(e); or 
(3)the date on which additional duties are assessed in the case of a notification under section 224(c). . 
(2)Agricultural commodity producersChapter 6 of title II of the Trade Act of 1974 (19 U.S.C. 2401 et seq.) is amended by striking section 294 and inserting the following: 
 
294.Industry-Wide certification for agricultural commodity producers where safeguard provisions invoked or antidumping or countervailing duties imposed 
(a)In generalNot later than 10 days after the date on which the Secretary of Agriculture receives a notification with respect to the imposition of a trade remedy, safeguard determination, or antidumping or countervailing duty determination under section 224 (b), (c), or (e), the Secretary shall certify as eligible for trade adjustment assistance under section 293(a) agricultural commodity producers employed in the domestic production of the agricultural commodity that is the subject of the trade remedy, safeguard determination, or antidumping or countervailing duty determination, as the case may be, during the most recent marketing year. 
(b)Applicable dateIn this section, the term applicable date means— 
(1)the date on which the affirmative or positive determination or finding is made in the case of a notification under section 224(b); 
(2)the date on which a final determination is made in the case of a notification under section 224(e); or 
(3)the date on which additional duties are assessed in the case of a notification under section 224(c). . 
(c)Technical and conforming amendmentsThe table of contents for title II of the Trade Act of 1974 is amended— 
(1)by striking the item relating to section 224 and inserting the following: 
 
 
Sec. 224. Notifications regarding affirmative determinations and safeguards.  ; 
(2)by inserting after the item relating to section 224 the following: 
 
 
Sec. 224A. Industry-wide certification based on bilateral safeguard provisions invoked or antidumping or countervailing duties imposed.  ; 
and 
(3)by striking the item relating to section 294 and inserting the following: 
 
 
Sec. 294. Industry-wide certification for agricultural commodity producers where safeguard provisions invoked or antidumping or countervailing duties imposed.  . 
305.RegulationsThe Secretary of the Treasury, the Secretary of Agriculture, the Secretary of Labor, and the International Trade Commission may promulgate such regulations as may be necessary to carry out the amendments made by this title. 
306.Effective dateThe amendments made by this title take effect on the date that is 60 days after the date of the enactment of this Act and apply to petitions filed or recertified on or after that effective date. 
IVOffice of Trade Adjustment Assistance 
401.Office of Trade Adjustment Assistance 
(a)In generalChapter 3 of title II of the Trade Act of 1974 (19 U.S.C. 2341 et seq.) is amended by inserting after section 255 the following new section: 
 
255A.Office of Trade Adjustment Assistance 
(a)EstablishmentNot later than 90 days after the date of enactment of the American Competitiveness and Adjustment Act, there shall be established in the International Trade Administration of the Department of Commerce an Office of Trade Adjustment Assistance. 
(b)PersonnelThe Office shall be headed by a Director, and shall have such staff as may be necessary to carry out the responsibilities of the Secretary of Commerce described in this chapter. 
(c)FunctionsThe Office shall assist the Secretary of Commerce in carrying out the Secretary’s responsibilities under this chapter. . 
(b)Conforming amendmentThe table of contents for the Trade Act of 1974 is amended by inserting after the item relating to section 255 the following new item: 
 
 
Sec. 255A. Office of Trade Adjustment Assistance.  . 
VTrade Adjustment Assistance for Farmers 
501.Clarification of marketing year and other provisions 
(a)In generalSection 291(5) of the Trade Act of 1974 (19 U.S.C. 2401(5)) is amended by inserting before the end period the following: , or in the case of an agricultural commodity that has no officially designated marketing year, in a 12-month period for which the petitioner provides written request. 
(b)FishermenNotwithstanding any other provision of law, for purposes of chapter 2 of title II of the Trade Act of 1974 (19 U.S.C. 2271 et seq.) fishermen who harvest wild stock shall be eligible for adjustment assistance to the same extent and in the same manner as a group of workers under such chapter 2. 
502.Eligibility 
(a)In generalSection 292(c)(1) of the Trade Act of 1974 (19 U.S.C. 2401a(c)(1)) is amended by striking 80 percent and inserting 90 percent. 
(b)Net farm incomeSection 296(a)(1)(C) of the Trade Act of 1974 (19 U.S.C. 2401e(a)(1)(C)) is amended by inserting before the end period the following: or the producer had no positive net farm income for the 2 most recent consecutive years in which no adjustment assistance was received by the producer under this chapter. 
503.Petition processSection 293 of the Trade Act of 1974 (19 U.S.C. 2401c) is amended by adding at the end the following: 
 
(d)Addition of commodity producers to petitionAt any time after a petition is filed under section 292 by a group of agricultural commodity producers, including after the Secretary issues a certification of eligibility under subsection (a) to a group of agricultural producers, any other producer of that agricultural commodity may elect to join the group of producers who filed the petition. Any producer who makes an election under the preceding sentence is eligible for assistance under this chapter to the same extent as the producers who filed the petition. 
(e)Amendment of petitionIn any case in which the Secretary issues a certification of eligibility under subsection (a) pursuant to a petition filed under section 292, the group of producers of an agricultural commodity to whom the certification applies may thereafter amend the petition to modify the countries described in section 292(c)(2) or to modify the heading or subheading under which the agricultural commodity is classified under the Harmonized Tariff Schedule of the United States. . 
504.Amount of cash benefitsSection 296(b)(1) of the Trade Act of 1974 (19 U.S.C. 2401e(b)(1)) is amended to read as follows: 
 
(1)In generalSubject to the provisions of section 298, an adversely affected agricultural commodity producer described in subsection (a) shall be entitled to adjustment assistance under this chapter as follows: 
(A)Commodities receiving assistance 
(i)In generalIf the agricultural commodity with respect to which the certification under this chapter applies is described in clause (ii), the adversely affected agricultural commodity producer shall be entitled to adjustment assistance under this chapter in an amount equal to the product of— 
(I)one-half of the difference between— 
(aa)an amount equal to 80 percent of the average of the national average price of the agricultural commodity covered by the application described in subsection (a) for the 5 marketing years preceding the most recent marketing year, and 
(bb)the national average price of the agricultural commodity for the most recent marketing year, and 
(II)the amount of the agricultural commodity produced by the agricultural commodity producer in the most recent marketing year. 
(ii)Agricultural commodities describedAn agricultural commodity is described in this clause if it is— 
(I)a covered commodity for purposes of section 1103 or 1104 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 7913, 7914); 
(II)a loan commodity for purposes of section 1202 of that Act (7 U.S.C. 7932); or 
(III)a product eligible for assistance under subtitle C, D, or E of title I of that Act, or the amendments made by any such subtitle. 
(B)Other commoditiesIf the agricultural commodity with respect to which the certification under this chapter applies is not covered under subparagraph (A), the adversely affected agricultural commodity producer shall be entitled to adjustment assistance under this chapter in an amount equal to the product of— 
(i)the difference between— 
(I)an amount equal to 80 percent of the average of the national average price of the agricultural commodity covered by the application described in subsection (a) for the 5 marketing years preceding the most recent marketing year, and 
(II)the national average price of the agricultural commodity for the most recent marketing year, and 
(ii)the amount of the agricultural commodity produced by the agricultural commodity producer in the most recent marketing year. . 
505.Effective date The amendments made by this title apply to petitions filed or recertified under chapter 6 of title II of the Trade Act of 1974 on or after January 1, 2007. 
VITrade adjustment assistance for firms 
601.Modification of eligibilitySection 251(c) of the Trade Act of 1974 (19 U.S.C. 2341(c)) is amended— 
(1)in paragraph (1)(C)— 
(A)by striking increases of; and 
(B)by striking importantly; and 
(2)in paragraph (2), by striking subparagraph (A) and inserting the following: 
 
(A)If imports of articles like or directly competitive with articles which are produced by the firm concerned exceed 75 percent of the market for such articles in the United States, the Secretary shall give substantially greater weight to the factors set forth in subparagraphs (A) and (B) of paragraph (1) than to that set forth in subparagraph (C) of paragraph (1). . 
602.Demonstration project on strategic trade transformation assistance 
(a)In generalThe Secretary of Commerce shall conduct a demonstration project (in this section referred to as the project) to demonstrate a programmatic framework that will allow American small- and medium-sized manufacturers to gain access to resources that will help them better compete domestically and globally. The project should include among its primary goals the following: 
(1)Expanding the number of firms capable of taking advantage of a trade remedy program without drastically increasing the cost of the remedy to the taxpayer. 
(2)Certifying and providing assistance to approximately 700 firms. 
(3)Integrating the benefits of other applicable government programs into the project, and making benefits from the project subject to that integration. 
(4)Increasing the number of small- and medium-sized firms that export and increasing the value of exports from these firms. 
(5)Increasing revenues that small- and medium-sized firms derive from sales to the Federal Government and State and local governments. 
(6)Expanding technology availability to the small- and medium-sized firm segment by increasing access to, and adoption of, the latest technologies being developed at Federal laboratories and at universities. 
(7)Improving the business and manufacturing practices of small- and medium-sized firms to enable them to become competitive in a global marketplace. 
(b)Advisory board 
(1)In generalIn carrying out the project, the Secretary of Commerce shall establish an advisory board comprised of representatives described in paragraph (2) to provide advice and recommendations with respect to the establishment and operation of the project. 
(2)RepresentativesRepresentatives referred to in paragraph (1) shall consist of the respective executive directors of each Trade Adjustment Assistance Center affiliated with the trade adjustment assistance for firms program under chapter 3 of title II of the Trade Act of 1974. 
(c)Scope and duration 
(1)ScopeThe project shall cover at least 5 States. 
(2)DurationThe Secretary of Commerce shall conduct the project for the 3-year period beginning on the date that is 180 days after the date of the enactment of this Act. 
(d)Administration of projectIn implementing the project, the Secretary of Commerce shall give preference, in entering into contracts for the operation and administration of the project, to Trade Adjustment Assistance Centers affiliated with the trade adjustment assistance for firms program under chapter 3 of title II of the Trade Act of 1974. 
(e)ReportThe Secretary of Commerce shall submit to Congress a report on the project not later than 6 months after the date of its completion. Such report shall include— 
(1)information on the impact of the project on mitigating the impact of imports in terms of competitiveness; and 
(2)recommendations on the cost-effectiveness of extending or expanding the project. 
VIITrade adjustment assistance for service workers and firms 
701.Extension of trade adjustment assistance to services sector 
(a)Adjustment assistance for workersSection 221(a)(1)(A) of the Trade Act of 1974 (19 U.S.C. 2271(a)(1)(A)) is amended by striking firm) and inserting firm, and workers in a service sector firm or subdivision of a service sector firm or public agency). 
(b)Group eligibility requirementsSection 222 of the Trade Act of 1974 (19 U.S.C. 2272) is amended— 
(1)in subsection (a)— 
(A)in the matter preceding paragraph (1), by striking agricultural firm) and inserting agricultural firm, and workers in a service sector firm or subdivision of a service sector firm or public agency); 
(B)in paragraph (1), by inserting or public agency after of the firm; and 
(C)in paragraph (2)— 
(i)in subparagraph (A)(ii), by striking like or directly competitive with articles produced and inserting or services like or directly competitive with articles produced or services provided; and 
(ii)by amending subparagraph (B) (as amended by section 102(b) of this Act) to read as follows: 
 
(B)
(i)there has been a shift, by such workers' firm, subdivision, or public agency to a foreign country, of production of articles, or in provision of services, like or directly competitive with articles which are produced, or services which are provided, by such firm, subdivision, or public agency; or 
(ii)such workers' firm, subdivision, or public agency has obtained or is likely to obtain such services from a foreign country. ; 
(2)in subsection (b)— 
(A)in the matter preceding paragraph (1), by striking agricultural firm) and inserting agricultural firm, and workers in a service sector firm or subdivision of a service sector firm or public agency); 
(B)in paragraph (2), by inserting or service after related to the article; and 
(C)in paragraph (3)(A), by inserting or services after component parts; 
(3)in subsection (c)— 
(A)in paragraph (3)— 
(i)by inserting or services after value-added production processes; 
(ii)by striking or finishing and inserting , finishing, or testing; 
(iii)by inserting or services after for articles; and 
(iv)by inserting (or subdivision) after such other firm; and 
(B)in paragraph (4)— 
(i)by striking for articles and inserting , or services, used in the production of articles or in the provision of services; and 
(ii)by inserting (or subdivision) after such other firm; and 
(4)by adding at the end the following new subsection: 
 
(d)Basis for secretary’s determinations 
(1)Increased imports of servicesFor purposes of subsection (a)(2)(A)(ii), the Secretary may determine that increased imports of like or directly competitive services exist if the workers’ firm or subdivision or customers of the workers’ firm or subdivision accounting for not less than 20 percent of the sales of the workers’ firm or subdivision certify to the Secretary that they are obtaining such services from a foreign country. 
(2)Obtaining services abroadFor purposes of subsection (a)(2)(B)(ii), the Secretary may determine that the workers’ firm, subdivision, or public agency has obtained or is likely to obtain like or directly competitive services from a foreign country based on a certification thereof from the workers’ firm, subdivision, or public agency. 
(3)Authority of the SecretaryThe Secretary may obtain the certifications under paragraphs (1) and (2) through questionnaires or in such other manner as the Secretary determines is appropriate. . 
(c)DefinitionsSection 247 of the Trade Act of 1974 (19 U.S.C. 2319) is amended— 
(1)in paragraph (1)— 
(A)by inserting or public agency after of a firm; and 
(B)by inserting or public agency after or subdivision; 
(2)in paragraph (2)(B), by inserting or public agency after the firm; 
(3)by redesignating paragraphs (8) through (17) as paragraphs (9) through (18), respectively; and 
(4)by inserting after paragraph (6) the following: 
 
(7)The term public agency means a department or agency of a State or local government or of the Federal Government. 
(8)The term service sector firm means an entity engaged in the business of providing services. . 
(d)Technical amendmentSection 245(a) of the Trade Act of 1974 (19 U.S.C. 2317(a)) is amended by striking , other than subchapter D. 
702.Trade adjustment assistance for firms and industries 
(a)Firms 
(1)AssistanceSection 251 of the Trade Act of 1974 (19 U.S.C. 2341) is amended— 
(A)in subsection (a), by inserting or service sector firm after (including any agricultural firm; 
(B)in subsection (c)(1)— 
(i)in the matter preceding subparagraph (A), by inserting or service sector firm after any agricultural firm; 
(ii)in subparagraph (B)(ii), by inserting or service after of an article; and 
(iii)in subparagraph (C), by striking articles like or directly competitive with articles which are produced and inserting articles or services like or directly competitive with articles or services which are produced or provided; and 
(C)by adding at the end the following: 
 
(e)Basis for Secretary determination 
(1)Increased imports of servicesFor purposes of subsection (c)(1)(C), the Secretary may determine that increases of imports of like or directly competitive services exist if customers accounting for not less than 20 percent of the sales of the workers’ firm certify to the Secretary that they are obtaining such services from a foreign country. 
(2)Authority of the SecretaryThe Secretary may obtain the certifications under paragraph (1) through questionnaires or in such other manner as the Secretary determines is appropriate. The Secretary may exercise the authority under section 249 in carrying out this subsection. . 
(2)DefinitionSection 261 of the Trade Act of 1974 (19 U.S.C. 2351) is amended— 
(A)by striking For purposes of and inserting (a) Firm.—For purposes of; and 
(B)by adding at the end the following: 
 
(b)Service sector firmFor purposes of this chapter, the term service sector firm means a firm engaged in the business of providing services. . 
(b)IndustriesSection 265(a) of the Trade Act of 1974 (19 U.S.C. 2355(a)) is amended by inserting or service after new product. 
(c)Technical amendments 
(1)In generalSection 249 of the Trade Act of 1974 (19 U.S.C. 2321) is amended by striking subpena and inserting subpoena each place it appears in the heading and the text. 
(2)Table of contentsThe table of contents for the Trade Act of 1974 is amended by striking Subpena in the item relating to section 249 and inserting Subpoena. 
703.Monitoring and reportingSection 282 of the Trade Act of 1974 (19 U.S.C. 2393) is amended— 
(1)in the first sentence— 
(A)by striking The Secretary and inserting (a) Monitoring Programs.—The Secretary; 
(B)by inserting and services after imports of articles; 
(C)by inserting and domestic provision of services after domestic production; 
(D)by inserting or providing services after producing articles; and 
(E)by inserting , or provision of services, after changes in production; and 
(2)by adding at the end the following: 
 
(b)Collection of data and reports on services sector 
(1)Secretary of LaborNot later than 3 months after the date of the enactment of the American Competitiveness and Adjustment Act, the Secretary of Labor shall implement a system to collect data on adversely affected service workers that includes the number of workers by State, industry, and cause of dislocation of each worker. 
(2)Secretary of CommerceNot later than 6 months after such date of enactment, the Secretary of Commerce shall, in consultation with the Secretary of Labor, conduct a study and report to the Congress on ways to improve the timeliness and coverage of data on trade in services, including methods to identify increased imports due to the relocation of United States firms to foreign countries, and increased imports due to United States firms obtaining services from firms in foreign countries. . 
704.Effective date Except as provided in subsection (b), the amendments made by this title shall take effect on the date that is 60 days after the date of the enactment of this Act. 
 
